Holmes, J.,
concurring. Although I dissented to the majority opinion in Willoughby Hills v. Cincinnati Ins. Co. (1984), 9 Ohio St. 3d 177, 181, 1 am in complete agreement with the conclusion reached by the majority in the present case.
It was my view in Willoughby Hills, supra, that the respective complaints did not state a claim which was potentially within the ambit of policy coverage. Under the terms of the insurance policy, the insurer only had a duty to defend if a suit against the insured sought damages for bodily injury or property damage caused by an occurrence. The policy defined “occurrence” in terms of damages caused accidentally and the complaints alleged damages caused by the specific intent to do harm. Therefore, the insurer had no duty to defend the lawsuits.
Here, the counterclaim alleged that Zanco failed to construct the condominium complex in a workmanlike manner. The insurance policies specifically excluded coverage for such claims. Therefore, I believe that the majority is correct in its finding that no duty to defend existed on the part of the insurance company.